DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed 22 February 2022.
Claims 1 – 17 are pending.  

Drawings
The drawings were received on 22 February 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 16, the limitation, “the end face of the drive-side gearbox flange facing the stator is situated in the radial direction between the drive shaft and the accommodation region”, added in an amendment filed 22 February 2022, is not described in the original specification and constitutes new matter.  First, the limitation, “the end face of the drive-side gearbox flange facing the stator is situated in the radial direction between the drive shaft and the accommodation region” is not explicitly stated in the specification.  Second, the limitation is not implied in the specification. On the contrary, the specification states, “the drive-side gearbox flange has on its end face facing the stator an accommodation region” (pg. 2, ll. 5 – 8) and shows in fig. 4 the end face 241 encompassing the entire exterior side of the drive-side gearbox flange 230 with the accommodation region 416 positioned centrally within the end face 241 such that portions of the end face 241, such as the exterior side of the holding flanges 412 is not between drive shaft and the accommodating region.  Thus, the end face of the drive-side gearbox flange facing the stator is not entirely situated in the radial direction between the drive shaft and the accommodating region.  Therefore, the limitation, added in an amendment filed 22 February 2022, is not described in the original specification and constitutes new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 16, the limitation, “the end face of the drive-side gearbox flange facing the stator is situated in the radial direction between the drive shaft and the accommodation region”, is indefinite because claim 1, upon which claim 16 depends, recites the limitation, “the drive-side gearbox flange has, on an end face facing the stator, an accommodation region”, and it is ambiguous how the end face can be between the drive shaft and the accommodation region if the accommodation region is on the end face.  For the purpose of compact prosecution, the examiner interprets the limitation, “the end face of the drive-side gearbox flange facing the stator is situated in the radial direction between the drive shaft and the accommodation region”, to mean, “at least a portion of the end face of the drive-side gearbox flange facing the stator is situated in the radial direction between the drive shaft and the accommodation region”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: connector][AltContent: textbox (ring gear (RG))]Claims 1 – 5, 7 – 11, and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brogli et al. (EP 2,075,094 A1), hereinafter Brogli, in view of Thorson et al. (US 2019/0283222 A1), hereinafter Thorson.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)]


    PNG
    media_image7.png
    657
    463
    media_image7.png
    Greyscale
[AltContent: textbox (Thorson et al. (US 2019/0283222 A1) – Annotated fig. 3 )]
Regarding claim 1, Brogli discloses a handheld machine tool (10, fig. 1), comprising: a tool holder (T, annotated fig. 3); a housing (26, fig. 2) in which are situated at least one gear unit (20, 76, figs. 1, 3) and an electronically commutated drive motor (16, fig. 1 – One having ordinary skill in the art would recognize from the internal drawings of motor 16 in fig. 3 and the inclusion of a power cord in figs. 1, 3, and 5 that motor 16 is an electric motor) including a stator (58, 60, figs. 3, 5) and a rotor (R, annotated fig. 3) for driving an insertion tool configured to be placed in the tool holder, wherein the electronically commutated drive motor (16) is mounted in the housing (26) via a drive shaft (72, fig. 3); and a drive-side gearbox flange (28, fig. 3) allocated to the at least one gear unit (20, 76), which at least regionally seals the at least one gear unit (20, 76), wherein the drive-side gearbox flange (28) has, on an end face (44, fig. 4) facing the stator (58, 60 – specifically motor end cap 60), an accommodation region (the region comprising 42, 44, 54, 56, fig. 4) to at least regionally accommodate at least one motor component (82, fig. 5) allocated to the stator (58, 60 – specifically motor end cap 60).
Brogli does not explicitly disclose the drive-side gearbox flange comprises a first bearing element, wherein the drive-side gearbox flange is supported via the first bearing element on the drive shaft, and the first bearing element is positioned in a radial direction between the drive shaft and the accommodation region.
However, Thorson teaches the drive-side gearbox flange (34, 64, fig. 3) comprises a first bearing element (78, fig. 3), wherein the drive-side gearbox flange (34, 64) is supported via the first bearing element (78) on the drive shaft (30, fig. 2), and the first bearing element (78) is positioned in a radial direction between the drive shaft (30) and the accommodation region (the region comprising the exterior face of bracket 62, fig. 3) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Thorson with the invention of Brogli, the central aperture 74 of Thorson in which the first bearing element 78 of Thorson is positioned is structurally analogous with the central aperture 52, or the first bearing region, of Brogli and would position the first bearing element 78 of Thorson within the central aperture 52, or the first bearing region, of Brogli).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the handheld machine tool, as disclosed by Brogli, with the drive-side gearbox flange comprises a first bearing element, wherein the drive-side gearbox flange is supported via the first bearing element on the drive shaft, and the first bearing element is positioned in a radial direction between the drive shaft and the accommodation region, as taught by Thorson, with the motivation to rotatably support the drive shaft in the transmission housing ([0046], ll. 1 – 6) and to prevent excessive wear on the drive-side gearbox flange via inadvertent contact between the rotating drive shaft and the drive-side gearbox flange.

Regarding claim 2, Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
Brogli further discloses the accommodation region (the region comprising 42, 44, 54, 56) has at least one accommodation element (56, fig. 4) in a circumferential direction of the drive-side gearbox flange (28) to accommodate the at least one motor component (82) (Fig. 4 shows four smaller ring-shaped projections 54, each defining a cavity 56, placed equidistantly in the circumferential direction from the center of gearbox end cap 28).

Regarding claim 3, Brogli, as modified by Thorson, discloses the invention as recited in claim 2.
Brogli further discloses webs (54, fig. 4) are provided, which are developed to form the at least one accommodation element (56) allocated to the accommodation region (the region comprising 42, 44, 54, 56).

Regarding claim 4, Brogli, as modified by Thorson, discloses the invention as recited in claim 2.
Brogli further discloses the at least one accommodation element (56) allocated to the accommodation region (the region comprising 42, 44, 54, 56) is a recess ([0019] describes the at least one accommodation element as cavity 56 wherein the examiner deems a cavity as a recess).

Regarding claim 5, Brogli, as modified by Thorson, discloses the invention as recited in claim 2.
Brogli further discloses the at least one accommodation element (56) is configured to at least regionally accommodate the at least one motor component (82) allocated to the stator (58, 60 – specifically motor end cap 60).

Regarding claim 7, Brogli, as modified by Thorson, discloses the invention as recited in claim 5.
Brogli further discloses the at least one accommodation element (56) is configured in such a way that the at least one motor component (82) projects beyond bearing elements (70, fig. 3) for supporting the drive-side gearbox flange (28) in a longitudinal direction (L, annotated fig. 3) of the drive motor (16).

Regarding claim 8, Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
The modified Brogli further discloses the drive-side gearbox flange (Brogli – 28) has on a first axial end (Brogli – the axial end of gearbox end cap 28a comprising main face 44, fig. 4) first bearing region (Brogli – the region comprising central orifice 52, fig. 4) for positioning of a first bearing element (Thorson – 78, fig. 3) and a second bearing region (Brogli – the region comprising ring-shaped shelf 42, fig. 4), which is set apart from the first bearing region (Brogli – the region comprising central orifice 52), for positioning of a second bearing element (Brogli – 38, fig. 3).

Regarding claim 9, Brogli, as modified by Thorson, discloses the invention as recited in claim 8.
Brogli further discloses the first bearing region (the region comprising central orifice 52, fig. 4) has a first outer diameter (diameter A, annotated fig. 4) and the second bearing region (the region comprising ring-shaped shelf 42) has a second outer diameter (diameter B, annotated fig. 4), which is greater than the first outer diameter (A).

Regarding claim 10, Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
Brogli further discloses the gearbox flange (28) has an inner mount (the interior of gear housing 26, figs. 3, 4) for positioning of the at least one gear unit (20, 76), a ring gear (RG, annotated fig. 3 – One having ordinary skill in the art would recognize that planetary gears 76, by definition, comprises a ring gear and would further recognize structure RG in annotated fig. 3 as the ring gear of planetary gears 76) of the at least one gear unit (20, 76).
Brogli does not explicitly disclose an output-side end face of the accommodation region of the gearbox flange has receptacles, and a ring gear of the at least one gear unit is regionally situated in the receptacles to form an anti-rotation lock.
However, Thorson teaches an output-side end face (the interior faces of 34, 62, fig. 3) of the accommodation region (the region comprising the exterior/interior faces of bracket 62, fig. 3) of the gearbox flange (34, 64, fig. 3) has receptacles (68, fig. 3), and a ring gear (38, 62, 98, fig. 4) of the at least one gear unit 104777702.1 (42, 46, fig. 3) 5is regionally situated in the receptacles (68) to form an anti-rotation lock (Fig. 4 shows ring gear 38, 62, 98 having tabs 66 wherein [0045], ll. 12 – 19 describes tabs 66 are received in corresponding slots 68 to fix or prevent rotation of the ring gear 38, 62, 98).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the gearbox flange, as disclosed by Brogli, with an output-side end face of the accommodation region of the gearbox flange has receptacles, and a ring gear of the at least one gear unit is regionally situated in the receptacles to form an anti-rotation lock, as taught by Thorson, with the motivation to prevent the ring gear from rotating so that the planetary gears output the proper torque to the tool holder.

Regarding claim 11, Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
Brogli further discloses the handheld machine tool (10) is a rotary hammer drill ([0015] describes the handheld machine tool as a rotary power tool, or more specifically an impact drive wherein the examiner deems an impact driver as a rotary hammer drill) having a percussive tool (22, fig. 1), the percussive tool (22) being allocated to the at least one gear unit (20, 76) ([0015] describes impact hammer assembly is housed together with gear assembly 20).

Regarding claim 13, Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
Brogli further discloses the at least one motor component (82) is an anti-rotation web (The plain meaning of the term “web” is “something that snares or entangles” wherein [0030] describes screw heads 82 slides into cavities 56 to snare gearbox 24 permitting little rotational movement between motor 16 and gearbox 24), which is allocated to the drive motor (16) and configured in a longitudinal direction (L) of the drive motor (16).

Regarding claim 14, Brogli, as modified by Thorson, discloses the invention as recited in claim 13.
Brogli further discloses the gearbox flange (28) has a recess (56), which is allocated to the anti-rotation web to allow the anti-rotation web to penetrate the gearbox flange (28) ([0030]).

Regarding claim 15, Brogli, as modified by Thorson, discloses the invention as recited in claim 8.
Brogli further discloses the first bearing region (the region comprising central orifice 52) is positioned in the radial direction between the drive shaft (72) and the accommodation region (the region comprising 42, 44, 54, 56). 

Regarding claim 16,  Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
Brogli further discloses at least a portion the end face (the lip portion within central cavity 52 of main face 44, figs. 3, 4) of the drive-side gearbox flange (28) facing the stator (58, 60) is situated in the radial direction between the drive shaft (72) and the accommodation region (the region comprising 42, 44, 54, 56). 

Regarding claim 17, Brogli discloses a handheld machine tool (10, fig. 1), comprising: a tool holder (T, annotated fig. 3); a housing (26, fig. 2) in which are situated at least one gear unit (20, 76, figs. 1, 3) and an electronically commutated drive motor (16, fig. 1 – One having ordinary skill in the art would recognize from the internal drawings of motor 16 in fig. 3 and the inclusion of a power cord in figs. 1, 3, and 5 that motor 16 is an electric motor) including a stator (58, 60, figs. 3, 5) and a rotor (R, annotated fig. 3) for driving an insertion tool configured to be placed in the tool holder; and a drive-side gearbox flange (28, fig. 3) allocated to the at least one gear unit (20, 76), which at least regionally seals the at least one gear unit (20, 76), wherein the drive-side gearbox flange (28) has, on an end face (44, fig. 4) facing the stator (58, 60 – specifically motor end cap 60), an accommodation region (the region comprising 42, 44, 54, 56, fig. 4) to at least regionally accommodate at least one motor component (82, fig. 5) allocated to the stator (58, 60 – specifically motor end cap 60), wherein the gearbox flange (28) has an inner mount (the interior of gear housing 26, figs. 3, 4) for positioning of the at least one gear unit (20, 76), and a ring gear (RG, annotated fig. 3 – One having ordinary skill in the art would recognize that planetary gears 76, by definition, comprises a ring gear and would further recognize structure RG in annotated fig. 3 as the ring gear of planetary gears 76) of the at least one gear unit (20, 76).
Brogli does not explicitly disclose an output-side end face of the accommodation region of the gearbox flange has receptacles, and a ring gear of the at least one gear unit 104777702.1 5is regionally situated in the receptacles to form an anti-rotation lock, wherein the ring gear has at least one axial widening web which is positioned in the receptacles and provides the anti-rotation lock of the ring gear in the drive-side gearbox flange.
However, Thorson teaches an output-side end face (the interior faces of 34, 62, fig. 3) of the accommodation region (the region comprising the exterior/interior faces of bracket 62, fig. 3) of the gearbox flange (34, 64, fig. 3) has receptacles (68, fig. 3), and a ring gear (38, 62, 98, fig. 4) of the at least one gear unit 104777702.1 (42, 46, fig. 3) 5is regionally situated in the receptacles (68) to form an anti-rotation lock (Fig. 4 shows ring gear 38, 62, 98 having tabs 66 wherein [0045], ll. 12 – 19 describes tabs 66 are received in corresponding slots 68 to fix or prevent rotation of the ring gear 38, 62, 98) wherein the ring gear (38, 62, 98) has at least one axial widening web (66, fig. 4) which is positioned in the receptacles (68) and provides the anti-rotation lock of the ring gear (38, 62, 98) in the drive-side gearbox flange (34, 68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the handheld machine tool, as disclosed by Brogli, with an output-side end face of the accommodation region of the gearbox flange has receptacles, and a ring gear of the at least one gear unit 104777702.1 5is regionally situated in the receptacles to form an anti-rotation lock, wherein the ring gear has at least one axial widening web which is positioned in the receptacles and provides the anti-rotation lock of the ring gear in the drive-side gearbox flange, as taught by Thorson, with the motivation to prevent the ring gear from rotating so that the planetary gears output the proper torque to the tool holder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image9.png
    706
    497
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: textbox (At least one motor component (M))][AltContent: textbox (Koenigs et al. (US 2002/0190588 A1) – Annotated figs. 1B, 2 )]Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brogli, in view of Thorson, in further view of Koenigs et al. (US 2002/0190588 A1), hereinafter Koenigs.

Regarding claim 6, Brogli, as modified by Thorson, discloses the invention as recited in claim 5.
Brogli further discloses the at least one motor component includes a screw (78, 82, figs. 3, 5).
The modified Brogli does not explicitly disclose the at least one motor component includes motor terminals.
However, Koenigs teaches the at least one motor component (M, annotated fig. 2) includes motor terminals (36, fig. 2 – please note ground terminal 36 is a screw and thus easily incorporated into the invention of Brogli).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one motor component, as disclosed by the modified Brogli, with the at least one motor component includes motor terminals, as taught by Koenigs, with the motivation to provide a motor casing made of plastic that does not corrode when exposed to the elements, as compared to motor casings made of metal [0007] and provide a good electrical connection between the electric motor and the ground for grounding purposes [0008].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brogli, in view of Thorson, in further view of Molnar (US 5,877,574). 

Regarding claim 12, Brogli, as modified by Thorson, discloses the invention as recited in claim 1.
The modified Brogli does not explicitly disclose the at least one motor component is a circuit board, which is fitted with electronic components and allocated to the drive motor.
However, Molnar teaches the at least one motor component is a circuit board (34, fig. 1), which is fitted with electronic components (36, fig. 1) and allocated to the drive motor (10, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the at least one motor component, as disclosed by the modified Brogli, with the at least one motor component is a circuit board, which is fitted with electronic components and allocated to the drive motor, as taught by Molnar, with the motivation to provide a printed circuit board mounted with various power and control circuitry components for controlling operation of the drive motor, including particularly commutation of the windings (col. 3, ll. 26 – 29).

Response to Arguments
Applicant’s amendments, filed 22 February 2022, with respect to the claim objection of claim 6 have been fully considered and are persuasive.  The claim objection of claim 6 has been withdrawn. 

Applicant’s amendments, filed 22 February 2022, with respect to the rejection of claims 1 – 14 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 14 under 35 USC §112(b) has been withdrawn. 

Applicant’s arguments, filed 22 February 2022, with respect to the rejection of claims 1 – 5, 7 – 9, 11, 13, and 14 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thorson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        3 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731